Judgment, Supreme Court, New York County (Charles E. Ramos, J.), entered January 13, 2010, awarding petitioner the total sum of $154,330.46 against respondent Leslie Hamerschlag, and bringing up for review an order, same court and Justice, entered December 31, 2009, which found the value of petitioner’s shares in the subject business to be $125,000, unanimously affirmed, without costs.
The evidence of a recent arm’s length offer to purchase the subject business for an amount that petitioner calculated would *667yield $125,000 for his shares and petitioner’s willingness to accept the $125,000 supports the court’s determination of the value of petitioner’s shares (see Matter of Pace Photographers [Rosen], 71 NY2d 737, 748 [1988]). Concur—Tom, J.P., Friedman, Nardelli, Acosta and Abdus-Salaam, JJ.